Valentine, J.,
dissenting: This was an action in the nature of ejectment, brought by H. F. Sheldon against Robert Atkinson, for the recovery of a strip of land in the city of Ottawa, thirty-six feet wide north and south, and six hundred feet long east and west. The court below gave to Sheldon the west two hundred feet of this strip, and to Atkinson the east four hundred feet; and the only controversy in this court is with respect to this four hundred feet.
It is admitted that the land in controversy belongs to Sheldon, unless it has been transferred to Atkinson by some statute of limitations, or by a gift from Sheldon, or from some one or more of the previous owners. It is not claimed that Atkinson ever purchased the property from any person, or that he ever paid anything for it, or that he has any deed for it, or that he has any claim to it by virtue of any written instrument. The supposed transfer of the property by virtue of some statute of limitations, or by a gift, is based upon the following facts: this action was commenced on May 31,1884. During the fifteen years preceding this date, Atkinson was absent from the state about nine months; hence if any statute of limitations has transferred the title to the property from Sheldon, or from him and his grantors to Atkinson, such statute must have commenced to run about the 31st of August, 1868. The supposed gift occurred in April or May, 1868. The facts upon which it is claimed that the statute of limitations was put in operation and the gift consummated, are substantially as follows: In April, 1868, and prior thereto, Richard Jenness owned the land in controversy, together with other land adjoining. He owned, in all, a piece of land 400 *22feet wide east and west, and 421 feet long north and south; and the land in controversy is a strip off the north end of this land, thirty-six feet wide, and extending across the land from one side to the other. Wilson and Burt owned a piece of land 200 feet wide east and west, and 415 feet long north and south, immediately north of the east 200 feet of the land in controversy, and Richard D. Lathrop owned the remainder of the land immediately north of the land in controversy. In April, 1868, Atkinson purchased Lathrop’s land. He then wrote a letter to Wilson and Burt to ascertain whether he could purchase theirs or not, and the terms. They answered by letter, stating that they would sell at a certain price; and Atkinson then wrote to them again, stating that he would take the land at that price. Immediately afterward, and sometime in April or May, 1868, Atkinson showed Wilson and Burks letter to Jenness, when Jenness told Atkinson that he would like to'fix the corner between them, and that he wanted to build some fence. Atkinson and Jenness then with a tape-line measured from the southeast corner of Jenness’s land northwardly along the east side thereof, where it fronts on Main street, 385 feet, and drove a stake. Jenness’s land extended thirty-six feet further north, and to the land belonging to Wilson and Burt. The east end of the land in controversy lies between this stake and the Wilson and Burt land. Atkinson testified that they “measured off what I supposed' and what he supposed was his frontage.” The land at that time was unoccupied prairie, not in the actual possession of any person, but constructively in the possession of Jenness, who held the legal title thereto; and it remained in that condition until after August 31,1868, the time when the statute of limitations is supposed to have commenced to run in favor of Atkinson, and up to September 18; 1868, when Jenness and wife sold and conveyed by a warranty deed all Jenness’s land, including the land in controversy, to Ann C. Hedrick. Afterward, and on February 22,1869, Mrs. Hedrick and husband sold and conveyed by warranty deed all said land to Margaret M. Dickey; and the land has since been sold and conveyed by warranty deeds three or four differ*23ent times, until finally, and on March 19,1884, it was sold and conveyed by warranty deed by the then owner to Herbert E. Sheldon, the plaintiff in this action. Sometime in the fall of 1868, or later, but just when is not known, Jenness, or Mrs. Hedrick, or Mrs. Dickey, built a fence on this land and along the south line of the land in controversy. On December 31, 1868, Wilson and Burt executed a deed for their land to Atkinson, but they did not include in their deed any of the land in controversy. Indeed, they never claimed to own it. They did not receive payment for the land until about this time.
Afterward, and sometime in the spring of 1869, Atkinson had the land in controversy, or a portion thereof, plowed, and in the spring of 1870 planted a hedge-row along the south line of the land in controversy. Everything, however, occurring with respect to this land after Jenness sold and conveyed the land to Mrs. Hedrick is of but little importance, for Atkinson claims solely under a parol gift claimed to have been made in April or May, 1868, and by virtue of a statute of limitations, which if of any value at all must have commenced to run about August 31, 1868, or sooner. At the time when Atkinson and Jenness made their measurement and drove the stake there was no dispute with reference to any boundary line, nor did any dispute arise about boundary lines until in the spring of 1884, when a survey of the land was made and the true boundary lines ascertained. It was then for the first time ascertained that Atkinson occupied land which he had never purchased, and which he did not own, unless he obtained the same by virtue of the aforesaid statute of limitations, or by a gift. There is no room for any claim in this case that the aforesaid measurement of a portion of the east line of Jenness’s land and the driving of the stake where they did was a settlement or compromise of any dispute concerning boundary lines, for no such dispute existed. Besides, nothing was said at the time with reference to how any line should be extended from such stake, whether east, west, north or south, or in some other direction, nor with reference to how far it should be extended, whether ten feet, a hundred feet, four *24hundred feet, or some other distance. Until the survey was made in the spring of 1884, no one knew where the true boundary line between Sheldon’s and Atkinson’s lands was, and up to that time Atkinson had no intention of taking, occupying or appropriating any land except his own, and certainly no person ever intended to give to Atkinson the land in controversy. Jenness died some years before this action was commenced, and consequently did not testify in the case; but evidently he did not intend to give to Atkinson any of his land, for on December 18, 1868, he conveyed all his land, including the land in controversy, by warranty deed to Mrs. Hedrick, and Mrs. Hedrick did not know at that time of the supposed gift of the land from Jenness to Atkinson. At the time when she purchased the land it was vacant and unoccupied, and the records of the county showed that Jenness had a clear and unincumbered title in fee to the same, and there was nothing in the records of the county tending to show that Atkinson ever owned or made any claim to the same, or indeed that he ever owned any land within a distance of 200 feet from the stake. There was nothing at the time in the public records tending to show that Atkinson had or claimed any interest in the Wilson and Burt land, and if the statute of limitations had not then commenced to run, it has never so run as to bar Sheldon’s right to recover the land. If Mrs. Hedrick by her purchase obtained a good title to the land in controversy before any statute of limitations had commenced to run against her title, then Sheldon has a good title; for Atkinson has not been within the state of Kansas a sufficient length of time since that time for any statute to have commenced to run and fully operate so as to bar the title to which Sheldon has succeeded. And certainly Mrs. Hedrick obtained a good title to the land before any statute of limitations had commenced to run, unless she was bound to take notice of the driving of said stake, and of the supposed parol gift from Jenness to Atkinson. She had no actual notice of any such thing. Even if the fence which was built at some time in the fall of 1868, or later, had been built by Jenness, *25still the land in controversy was not at that time in the actual possession of any person claiming adversely to the owner, and it takes actual, open, visible, notorious, exclusive and adverse possession, either to give to subsequent purchasers constructive notice of the supposed interests of an adverse claimant, or to start the statute of limitations to running in favor of such adverse claimant, and not merely the driving of a stake at a supposed corner, or the building of a fence on the property of the owner and by the owner. To hold that Atkinson owns the land in controversy would be to hold either that real estate may be transferred by parol without consideration and without the owner’s knowing or intending that such should be the result, or that a statute of limitations may commence to run against a cause of action for the recovery of real estate before any cause of action has accrued, and without any adverse possession, or indeed any possession by the person in favor of whom it is supposed the statute of limitations has commenced to run, and in violation of that rule, that the legal title to unoccupied lands draws to it the constructive possession ■ and it must also be held that an innocent subsequent purchaser of real property may not safely rely upon the public records to show where the title is, but must take notice of all outstanding claims or interests, although they may be found only in parol and without consideration, and may be unknown and undiscoverable by any ordinary diligence. It will hardly do to say that the driving of a stake in the middle of a man’s land, or the building of a fence by the owner in the middle of his land, would give to some other person a right to a portion of the land, or would start the statute of limitations to running against the owner and in favor of such other person, even if one or both the parties so intended or desired. In the present case Atkinson had not even a semblance or pretense of possession until sometime in the spring of 1869, and before that time the land had been sold and conveyed twice to subsequent purchasers, and a possession then taken by Atkinson was too late.
It is true that when Sheldon purchased the land, on March *2619, 1884, Atkinson had such a possession as would put Sheldon upon inquiry, but such was not the case when either Mrs. Hedrick or Mrs. Dickey purchased the land. Atkinson had no possession at that time, and of course' both Mrs. Hedrick and Mrs. Dickey obtained a perfect title, and nothing has occurred since that could take away from them or their grantees or deprive them or their grantees of such title. No limitation created by statute has intervened, and the courts should not create a limitation. But if a limitation is created, it cannot bar Sheldon’s right unless it is a limitation more than “equal to the statute of limitations” created by the legislature, for the limitation created by the legislature would not bar Sheldon’s rights. Of course Sheldon took notice of Atkinson’s possession and of Atkinson’s rights, but at the time when Sheldon purchased the property Atkinson had obtained no rights as against Sheldon’s grantors. Sheldon has succeeded to all the rights of Mrs. Hedrick and Mrs. Dickey; and from the title deeds and the public records it appears that Sheldon has the entire title, and Atkinson has utterly failed to overturn this title. Of course the burden of overthrowing this title rested upon Atkinson, and he has failed.